              THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                       ASHEVILLE DIVISION
                 CIVIL CASE NO. 1:21-cv-00067-MR


DMARCIAN, INC.,                  )
                                 )
                   Plaintiff,    )
                                 )
     vs.                         )                       ORDER
                                 )
DMARCIAN EUROPE BV,              )
                                 )
                   Defendant.    )
________________________________ )


      THIS MATTER is before the Court on the Plaintiff’s motion for the

admission of attorney David A. Dorey as counsel pro hac vice. [Doc. 13].

Upon careful review and consideration, the Court will allow the motion.

      IT IS, THEREFORE, ORDERED that the Plaintiff’s motion [Doc. 13] is

ALLOWED, and David A. Dorey is hereby granted pro hac vice admission

to the bar of this Court, payment of the required admission fee having been

received by the Clerk of this Court.

      IT IS SO ORDERED.          Signed: April 6, 2021




        Case 1:21-cv-00067-MR Document 14 Filed 04/06/21 Page 1 of 1
